DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/30/21, 8/26/21, 10/11/21 and 12/22/21 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura et al. (US 10,476,392 B1).
Matsuura et al. disclose a switching power supply device comparing first and second voltage ranges in Figures 1-12.

In regard to claim 11. A system comprising (Figures 1-3 disclose an inductive power converter wherein the switch controller is suitable for controlling the inductive power converter in charging and a discharging state): an inductive power converter configured to receive an input voltage and generate an output voltage; and a switch controller for controlling switching of the inductive power converter to 5define a charging state and a transfer state of the inductive power converter (Figure 2: charging and discharging inductor 41, with switch 42), wherein the switch controller comprises a plurality of comparators, each comparator having a respective reference voltage to which the output voltage is compared (Figure 3: VL1, VH1, VL2, VH2), and wherein the plurality of comparators is used for controlling the inductive power converter in one or both of a hysteretic control mode and a continuous control mode (Figures 2 and 3: to which the output voltage Vo) (see col. 4, line 11 to col. 9, line 44).
In regard to claim 28. A method comprising (Figures 1-3 disclose an inductive power converter wherein the switch controller is suitable for controlling the inductive power converter in charging and a discharging state): controlling switching of an inductive power converter to define a charging state and a transfer state of the inductive power converter (Figure 2: charging and discharging inductor 41, with switch 42), wherein the inductive power converter is configured to receive an input voltage and generate an output voltage; 5wherein controlling comprises using a plurality of comparators (Figure 3: VL1, VH1, VL2, VH2)for controlling the inductive power converter in one or both of a .

.Allowable Subject Matter

Claims 1-10 and 18-27 are allowed over the cited prior art of record.
Claims 12-17 and 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a system for controlling a current in a power converter including the limitation “an inner control loop configured to use an inner set of output voltage thresholds for the output voltage in order to provide continuous control of the current, the inner control loop further configured to: 10measure a time duration required for the output voltage to cross a single pair of two output voltage thresholds of the inner set of output voltage thresholds in order to determine an input-referred estimate of a current load of the power converter; and set a peak current threshold and a valley current threshold for the current 15based on the input-referred estimate of the current load“ in addition to other limitations recited therein.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 12 is allowed because the prior art of record fails to disclose or suggest a system for controlling a current in a power converter including the limitation” wherein: a subset of less than all of the plurality of the comparators is used to provide hysteretic control of a current associated with the inductive power converter in the hysteretic control mode; and 15the plurality of the comparators is used to provide continuous control of the current in the continuous control mode“ in addition to other limitations recited therein.


Claim 16 is allowed because the prior art of record fails to disclose or suggest a system for controlling a current in a power converter including the limitation “ wherein: 10the power converter comprises a multi-phase power converter comprising a plurality of phases; each phase comprises an individual phase power converter; and the switch controller is configured to determine a number of individual phase power converters that are enabled based on a maximum value of current per phase“ in addition to other limitations recited therein.

Claim 17 is allowed because the prior art of record fails to disclose or suggest  a system for controlling a current in a power converter including the limitation “ wherein the switch controller is further configured to set current to a maximum value if the output voltage is less than a lowest threshold of the respective reference voltages“ in addition to other limitations recited therein.

Claims 14 and 15 depend upon an allowable claim.

Claim 29 is allowed because the prior art of record fails to disclose or suggest a method for controlling a current in a power converter including the limitation “further comprising: 

Claim 30 is allowed because the prior art of record fails to disclose or suggest a method for controlling a current in a power converter including the limitation “further comprising determining an input-referred estimate of the current load of the inductive power converter by measuring a duration of time required for the output voltage to cross a single pair of the respective reference 20voltages“ in addition to other limitations recited therein.

Claim 33 is allowed because the prior art of record fails to disclose or suggest a method for controlling a current in a power converter including the limitation “wherein: 5the inductive power converter comprises a multi-phase power converter comprising a plurality of phases; each phase comprises an individual phase power converter; and the method further comprises determining a number of individual phase power converters that are enabled based on a maximum value of current per phase“ in addition to other limitations recited therein.

Claim 34 is allowed because the prior art of record fails to disclose or suggest a method for controlling a current in a power converter including the limitation “further comprising 

Claims 31 and 32 depend upon an allowable claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mackay et al. (US 2022/0037903 A1) disclose a clamping current limit of a hysteretic power converter to a minimum value to ensure graceful shutdown at battery end of life.
Lawrence et al. (US 2022/0029538 A1) disclose an optimizing the control of hysteretic power converter at low duty cycle.
Lawrence et al. (2022/0029537 A1) disclose an optimizing transition between operational modes in a by passable power conversion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838